Citation Nr: 1625286	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-24 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for generalized anxiety disorder, currently rated as 50 percent disabling.  

2.  Entitlement to an increased disability rating for patellofemoral pain syndrome with arthritis in the right knee, currently rated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for patellofemoral pain syndrome with arthritis in the left knee, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran had active service from April 1973 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of this matter is warranted for the following reasons.  

First, VA should request from the Social Security Administration (SSA) evidence pertaining to disability benefits the Veteran receives from SSA.  The record indicates that the Veteran has received SSA disability benefits from November 2014.  The record does not indicate that VA has made a formal request to SSA for the relevant information.  Remand is required because VA is obliged to attempt to obtain and consider those records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Second, the Veteran should be provided with additional VA compensation examinations into his claims for increased rating for knee and psychiatric disorders.  The most recent examinations were conducted nearly three years ago, in June 2013.  In statements of record dated March 2014 and January 2015, the Veteran has indicated that his symptoms have worsened to such an extent that he is unemployable as the result.  Indeed, since the June 2013 examinations, the Veteran has received a total disability rating based on individual unemployability (TDIU) and has received the SSA disability benefits referred to above.  New examinations should therefore be provided.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Third, the Veteran's claims should be readjudicated in a new Supplemental Statement of the Case (SSOC).  Since the most recent SSOC dated in November 2013, VA has added a substantial amount of relevant medical evidence into the record, to include information pertaining to the Veteran's TDIU and SSA claims.  As this appeal is being remanded for other action, the RO will have the opportunity on remand to review the evidence received since the November 2013 SSOC and issue a new SSOC.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  The most recent VA treatment records in the claims file are dated in May 2015.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of any outstanding VA treatment records, if any, associated with the claims on appeal.

2.  Obtain relevant SSA records involving the Veteran.

3.  Afford the Veteran VA examinations to determine the current severity of his knee and anxiety disabilities.  The examiner should review the claims file to include paper and electronic records, and a copy of this remand.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

Any opinion or conclusion reached should be fully explained.    

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.   
 
5.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All applicable laws and regulations, and all evidence received since the November 2013 SSOC, to include in the electronic claims file, should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




